Title: To Alexander Hamilton from Thomas Porter, 3 January 1800
From: Porter, Thomas
To: Hamilton, Alexander


          
            Sir,
            Janry. the 3. 1800
          
          In trying to Preform your orders to Benington Vermont about forty four miles from New York nearly opposit West Point my trunck was missing from the stage—and upon a Immediate search by the Inhabitants and myself who treat’d me very Perlitely in deed the trunck was found a small distance from the road but all my property taking out a search was Immediately made by Gentlemen of Varasity and upon the search the man was found and my Property in his Possession & he the Robber John Caniday, acknowledg’d that he broke the lock and tuck the Property out. He Mr. Piere Van Courtlandt Junr. and other of the Inhabitance, Immediately arrest’d him before a justice of the peace who Commit’d him and the Constable has taken him to the White Plain, to confindment. I am found to appear at the next Court
          I am happy to add that the Inhabitants render’d all the assistance I ask’d If I should meet with any more delays of this nature I shall be oblidg’d to retreat.
          I am Sir with respect your obedient & most Humble Servt.
          
            Thos. Porter Lt
            to the Scd. Regiment of Infantry
          
        